                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

EDWARD GORDON NEWHOUSE,

                      Petitioner,                   Case No. 2:19-cv-87
v.                                                  Honorable Paul L. Maloney
DANIEL LESATZ,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this date,

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for lack of

exhaustion of available state-court remedies.



Dated:    May 7, 2019                               /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
